Title: To James Madison from Robert W. Fox, 8 August 1801
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 8 August 1801
					
					Since my last respects nothing particular has occurred worth writing thee about.  A great number of Ships have touched here for orders and proceeded to different ports in England, Hambro’, Holland & France without any of their crews being mollested.
					Grain & Flour have much declined in price; and at present the Weather is exceeding fine so that I expect these articles will continue to fall.  Flour is worth 65/ a 72/ Per. Barrel.  Government have not as yet paid the difference of price between that at which sundry Cargoes of Flour have been sold & 90/ ⅌ Barrel, but I expect it will ere long be settled.  American Shipping continue to be perferred to all other Neutrals even at advanced freights.
					I hoped to send by this opportunity a List of the Vessels arrived in this district for the last 6 Months, but I have not as yet received it from the different ports.
					I intend to send thee ⅌ this opportunity a Bundle of Newspapers.  I am with great respect Thy assurred Friend,
					
						Rob. W. Fox
					
					
						13. Aug.
						Flour is fallen to 48/ a 56/.  Wheat—fallen 20/ a 30/ ⅌ Quarter.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
